Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:1 of 11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

Fill in this information to identify your case:

 

 

Debtor 1 Willie Darryl Burns
First Name Middle Name Last Name
[Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Case Number DarO- pe) [

(If Known)

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.
If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be

ineffective if set out in the plan.

(a) This plan: contains nonstandard provisions. See paragraph 15 below.
CJ does not contain nonstandard provisions.

(b) This plan: values the claim(s) that secures collateral. See paragraph 4(f) below.
C) does not value claim(s) that secures collateral.

(c) This plan: seeks to avoid a lien or security interest. See paragraph 8 below.
ZC) does not seek to avoid a lien or security interest.

2 Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $ 520.00 per month _for the applicable
commitment period of:

(If applicable include the following: These plan
payments will change to $ monthly on

& a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20____s)

C] 60 months; or

 

(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

X] Debtor 1.100% (CI Debtor 2 %

C] Direct to the Trustee for the following reason(s):
C The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
C) The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1 of S
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:2 of 11

from (source, including income tax refunds).

J. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL

RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT
First State Bank Real Estate Y Debtor February 2020 $658.00

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT — INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
First State Bank Real Estate Y $1,316.00 0%
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $2,750.00 .

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 0f5
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:3 of 11

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT
Credit Acceptance Corporation Hyundai Motor Vehicle $12,254.00 5.5% Min. of $235.00

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

service.
VALUATION OF

CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Bridgecrest Credit Company, Chrysler Motor Vehicle $6,000.00 5.5% Min. of $125.00
LL
Warehouse Home Furnishings Personal Property $1,800.00 5.5% Min. of $35.00
Distributors, Inc. dba Farmers
Furniture
Security Finance of Georgia, Personal Property $-0- 0% $-0-
LL@
W. S. Badcock Corporation Personal Property $-0- 0% $-0-

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
C1 with interest at % per annum or LC] without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a _0_ % dividend or a pro rata share of
$0, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERT Y/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:4 of 11

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: L Direct to the Creditor; or [W’To the Trustee.

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Credit Acceptance Corporation $123.00
Bridgecrest Credit Company, LLC $60.00

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to

the following claimant(s):

 

CLAIMANT ADDRESS
Alisha Walker c/o Child Support Recovery 125 E. Church Street, Suite B, Sandersville, GA 31082
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following

creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.
CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
Security Finance of Georgia, LLC Household Goods
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

GASB — Form 113 [Rev. 12/1/17] Page 40f S
10.

11.

12.

13.

14.

15.

Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:5 of 11

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. Ifthe Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

a) UPON GRANT OF DISCHARGE IN THIS CASE, ALL SECURED CREDITORS BEING PAID
THROUGH THE PLAN SHALL PROMPTLY RELEASE ALL COLLATERAL HELD AS SECURITY ON
LOANS, AND SHALL PROMPTLY RELEASE AND/OR SATISFY ALL SECURITY DEEDS, SECURITY
AGREEMENTS, UCC FILINGS, JUDGMENT LIENS, TITLES, AND/OR ANY OTHER LIEN CLAIM OF
ANY KIND AGAINST PROPERTY OF THE DEBTOR. THIS PARAGRAPH SHALL IN NO WAY APPLY
TO MORTGAGES AND/OR OTHER SECURED DEBTS THAT ARE NOT PAID THROUGH THE
CHAPTER 13 PLAN.

b) ALL PAYMENTS MADE BY THE CHAPTER 13 TRUSTEE TO THE INTERNAL REVENUE
SERVICE AND/OR GEORGIA DEPARTMENT OF REVENUE, IF ANY, SHALL BE APPLIED FIRST TO

THE PRE-PETITION PRINCIPAL OBLIGATION. QUuirtoriwe
c) AUTO MONEY TITLE PAWN, LLC PAID DIRECT BY are ON CLAIM SECURED BY
BMW MOTOR VEHICLE.

d) AUTO MONEY TITLE PAWN, LLC PAID DIRECT py tee oe ON CLAIM SECURED BY
CHEVROLET MOTOR VEHICLE.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: \| 31]2020

 

Cail WE

Voxel Dato:

GASB — Form 113 [Rev. 12/1/17] Page 5 of a
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:6 of 11

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and
foregoing CHAPTER 13 PLAN AND MOTION upon the following parties via
CM/ECF electronic mail:

Huon Le
[VIA ECF]

Office of the U. S. Trustee
[VIA ECF]

I hereby certify that I have served a copy of the within and
foregoing CHAPTER 13 PLAN AND MOTION by First Class Mail, placing same
in the United States Mail with proper postage affixed thereon, to the
following addresses:

Alisha Walker
c/o Child Support Recovery
125 E. Church Street
Suite B
Sandersville, GA 31082

and

SEE ATTACHED EXHIBIT “A”

I hereby certify that I have served a copy of the within and
foregoing CHAPTER 13 PLAN AND MOTION on the following corporations,
addressed to an Agent or Officer, by First Class Mail, placing same in
the United States Mail with proper postage affixed thereon, to the

following addresses:
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:7 of 11

Bridgecrest Credit Company, LLC
Attn: Officer or Agent
7300 E. Hampton Avenue, Suite 101
Mesa, AZ 85209-3324
(as shown on Exhibit “A”)

Bridgecrest Credit Company, LLC
Attn: Officer or Agent
P.O. Box 29018
Phoenix, AZ 75038-9018
(as shown on Exhibit “A”)

Bridgecrest Credit Company, LLC, Attn:
Corporation Service Co, Registered Agent
40 Technology Pkwy South, Suite 300
Norcross, GA 30092-2924
(as shown on Exhibit “A”)

Security Finance of Georgia, LLC
Attn: Officer or Agent
112 Jackson Street
Thomson, GA 30824-2017
(as shown on Exhibit “A”)

Security Finance of Georgia, LLC
Attn: Officer or Agent
P.O. Box 1893
Spartanburg, SC 29304-1893
(as shown on Exhibit “A”)

Security Finance of Georgia, LLC, Attn:
C T Corporation System, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805
(as shown on Exhibit “A”)

W. S. Badcock Corporation
Attn: Officer or Agent
P.O. Box 724
Mulberry, FL 33860-0724
(as shown on Exhibit “A”)

W. S. Badcock Corporation, Attn: CT
Corporation System, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805
(as shown on Exhibit “A”)

Warehouse Home Furnishings Distributors, Inc.
dba Farmers Furniture
Attn: Ellen Sumner, Registered Agent
1851 Telfair Street
Dublin, GA 31021
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:8 of 11

Warehouse Home Furnishings Distributors, Inc.
dba Farmers Furniture
Attn: Officer or Agent
P.O. Box 1140
Dublin, GA 31040-1140

I hereby certify that I have served a copy of the within and
foregoing CHAPTER 13 PLAN MOTION on the following insured depository
institutions, addressed to an Officer of the institution, by Certified

Mail with proper postage affixed thereon, to the following addresses:

N/A

This 31° day of January, 2020.

WILLS LAW FIRM, LLC
P.O. Box 1620
Thomson, GA 30824
706-595-8100

 
Case:20-10131-SDB

Label Matrix for local noticing
113J-1

Case 20-10131-SDB

Southern District of Georgia
Augusta

Fri Jan 31 14:20:17 EST 2020

ALLIED INTERSTATE
P.O, BOX 4000
WARRENTON VA 20188-4000

BELLSOUTH TELECOMMUNICATIONS, INC.
AT&T SERVICES, INC.

ONE AT&T WAY, ROOM 3A104
BEDMINSTER NJ 07921-2694

BRIDGECREST CREDIT COMPANY, LLC, ATIN:
CORPORATION SERVICE CO, REGISTERED AGENT
40 TECHNOLOGY PKWY SOUTH, SUITE 300
NORCROSS GA 30092-2924

CLARITY SERVICES, INC,
P.O. BOX 5717
CLEARWATER FL 33758-5717

(p) DIRECTV LLC

ATTN BANKRUPTCIES

PO BOX 6550

GREENWOOD VILLAGE CO 80155-6550

ENHANCED RECOVERY COMPANY
P.0, BOX 57547
JACKSONVILLE FL 32241-7547

FARMERS STATE BANK
P.O, BOX 99
LINCOLNTON GA 30817-0099

GEORGIA FARM BUREAU
P.0. BOX 7068
MACON GA 31209-7068

INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA PA 19101-7346

Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:9 of 11

ACIMA CREDIT, LLC
9815 §. MONROE STREET
4TH FLOOR

SANDY UT 84070-4384

AT&T BANKRUPTCY CENTER
P.O. BOX 769
ARLINGTON TX 76004-0769

BRIDGECREST CREDIT COMPANY, LLC
ATIN: OFFICER OR AGENT

7300 E, HAMPTON AVENUE, SUITE 101
MESA AZ 85209-3324

Willie Darryl Burns
P.O, Box 883
Wrens, GA 30833-0883

CREDIT ACCEPTANCE CORPORATION
25505 W. 12 MILE ROAD

SUITE 3000

SOUTHFIELD MI 48034-8331

DISH NETWORK
DEPT 0063
PALATINE IL 60055-0063

EXPRESS CASH
P.O, BOX 6314
MIRAMAR BEACH FL 32550-1003

(p) FIRST STATE BANK
ATTN ANGIE ADAMS

PO BOX 555

WRENS GA 30833-0555

GREGORY J, BARRO & ASSOCIATES
400 TRAVIS STREET

SUITE 1004

SHREVEPORT LA 71101-3117

  

omson, GA 30824-5620

ALLIED INTERSTATE
P.O. BOX 19312
MINNEAPOLIS MN 55419-0312

(p)AUTOMONEY INC

ATTN ABIGAIL SCUDDER DUFFY
450 MEETING ST

CHARLESTON SC 29403-5522

BRIDGECREST CREDIT COMPANY, LLC
ATIN: OFFICER OR AGENT

P.O. BOX 29018

PHOENIX AZ 85038-9018

(p)CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

CREDIT BUREAU ASSOCIATES OF GA
P.0. BOX 579
MILLEDGEVILLE GA 31059-0579

DISH NETWORK
P.0. BOX 94063
PALATINE IL 60094-4063

(p) FARMERS FURNITURE

ATIN CORPORATE CREDIT DEPT
PO BOX 1140

DUBLIN GA 31040-1140

(p) GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

I.C, SYSTEM, INC,
444 HIGHWAY 96 EAST

P.O. BOX 64378 &
SAINT PAUL MN 55164-0378

EXHIBIT

P.0 2127
sta, Wh 30903-2127

Via Cmlecf
Case:20-10131-SDB

MERCHANTS & MEDICAL ADJUSTMENT
DBA CREDIT BUREAU ASSOCIATES
321 MAIN STREET NORTH

TIFTON GA 31794-4897

SANTANDER CONSUMER USA INC.
P.O. BOX 560284
DALLAS TX 75356-0284

SECURITY FINANCE OF GEORGIA, LLC, ATIN:
C T CORPORATION SYSTEM, REGISTERED AGENT
289 S. CULVER STREET

LAWRENCEVILLE GA 30046-4805

(p) UNIVERSITY HEALTH SERVICES INC
ATTN COLLECTIONS DIVISION

620 THIRTEENTH ST

AUGUSTA GA 30901-1008

 

Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:1Qof 11

NORTH AMERICAN CREDIT SERVICES
PO BOX 182221
CHATTANOOGA TN 37422-7221

SECURITY FINANCE OF GEORGIA, LLC

ATIN: OFFICER OR AGENT
112 JACKSON STREET
THOMSON GA 30824-2017

SEQUIUM ASSET SOLUTIONS, LLC
1130 NORTHCHASE PARKWAY
SUITE 150

MARIETTA GA 30067-6429

W. S. BADCOCK CORPORATION
ATIN: OFFICER OR AGENT
P.O. BOX 724

MULBERRY FL 33860-0724

ice of the U. S.

   

SECURITY FINANCE OF GEORGIA, LLC
ATTN: OFFICER OR AGENT

P.O. BOX 1893

SPARTANBURG SC 29304-1893

THE PROGRESSIVE CORPORATION
6300 WILSON MILLS ROAD
MAYFIELD VILLAGE OH 44143-2182

W. S. BADCOCK CORPORATION, ATIN: CT
CORPORATION SYSTEM, REGISTERED AGENT
289 S, CULVER STREET

LAWRENCEVILLE GA 30046-4805

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

AUTO MONEY TITLE PAWN, LLC
450 MEETING STREET
CHARLESTON SC 29403

DIRECTV
P.O. BOX 6550
GREENWOOD VILLAGE CO 80155-6550

GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION; ARCS BANKRUPTCY
1800 CENTURY BLVD, NE, SUITE 9100
ATLANTA GA 30345-3202

(d) AUTO MONEY TITLE PAWN, LLC
476 MAIN STREET
THOMSON GA 30824

FARMERS FURNITURE

ATIN: OFFICER OR AGENT
P.O. BOX 1140

DUBLIN GA 31040-1140

UNIVERSITY HEALTH SERVICES
620 13TH STREET
AUGUSTA GA 30901

CAINE & WEINER
P.O. BOX 55848
SHERMAN OAKS CA 91413

FIRST STATE BANK
P.O. BOX 555
WRENS GA 30833

(d) WAREHOUSE HOME FURNISHINGS DISTRIBUTORS,
INC., ATTN: ELLEN SUMNER, REG. AGENT

1851 TELFAIR STREET

DUBLIN GA 31021

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
Case:20-10131-SDB Doc#:5 Filed:01/31/20 Entered:01/31/20 16:42:10 Page:11 of 11

(d) Willie Darryl Burns End of Label Matrix
P.0. Box 883 Mailable recipients 42
Wrens GA 30833-0883 Bypassed recipients 1

Total 43
